DETAILED ACTION
Claims 1-12 filed November 27th 2019 are pending in the current action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 27th 2019 was filed after the mailing date of the initial filing on November 27th 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimon et al. (US2016/0274662) in view of Miller (US2015/0301592)

 	Consider claim 1, where Rimon teaches a virtual reality simulator comprising: a determination unit configured to determine the position, direction, and shape of a virtual hand displayed while being synchronized with a haptic interaction glove worn by a tactical trainee inside a virtual environment implemented through a virtual display device on the basis of sensing information received from the haptic interaction glove; (See Rimon paragraphs 48, 57-60 where Rimon discusses a VR space generation module that takes in data from an object configuration matrix 514 to render virtual objects in a space which includes a user’s hands being tracked using the gloves of a user. Both the virtual objects and the virtual representation of the user’s hand are concurrently tracked, thus synchronized) a confirmation unit configured to confirm whether or not contact occurs between the virtual, hand and a virtual object positioned inside the virtual environment on the basis of the position, direction, and shape of the virtual hand inside the virtual environment; (See Rimon paragraphs 69-70 and figure 7 where Rimon discusses a VR space generation module 516 to generate the objects in virtual space and perform object space mapping in order to determine whether the user is interacting with the virtual objects)  and a designation unit configured to designate a haptic stimulus application region, to which a haptic stimulus is to be applied on the haptic interaction glove, on the basis of a state of contact between the virtual hand and the virtual object when it is confirmed that contact occurs between the virtual hand and the virtual object. (See Rimon paragraph 59-60, 67, 80 and figure 7 where Rimon discusses a haptic response processing module 518 that takes the haptic profile of the virtual object in order to determine the haptic feedback to provide to the user’s glove. E.g. if the user presses upon a virtual soda can, the glove will be provided haptic feedback to give the user a perception of crushing the can)
	Rimon teaches a virtual environment, however Rimon does not explicitly teach a virtual tactical training environment. However, in the same field of endeavor Miller teaches a virtual tactical training environment. (See Miller paragraph 4 where virtual applications may include military training, thus a virtual tactical training environment) Therefore, it would have been obvious for one of ordinary skill in the art to apply Rimon’s virtual environment to a tactical application as taught by Miller. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of applying existing technologies to known applications to yield predictable results.

 	Consider claim 7, where Rimon in view of Miller teaches a method for operating a virtual reality simulator, the method comprising: determining the position, the direction, and the shape of a virtual hand displayed while being synchronized with a haptic interaction glove worn by a tactical trainee inside a virtual tactical training environment implemented through a virtual display device on the basis of sensing information received from the haptic interaction glove; (See Rimon paragraphs 48, 57-60 where Rimon discusses a VR space generation module that takes in data from an object configuration matrix 514 to render virtual objects in a space which includes a user’s hands being tracked using the gloves of a user. Both the virtual objects and the virtual representation of the user’s hand are concurrently tracked, thus synchronized)  confirming whether or not contact occurs between the virtual hand and a virtual object positioned inside the virtual tactical training environment on the basis of the position, direction, and shape of the virtual hand inside the virtual tactical training environment: and designating a haptic stimulus application region, (See Rimon paragraphs 69-70 and figure 7 where Rimon discusses a VR space generation module 516 to generate the objects in virtual space and perform object space mapping in order to determine whether the user is interacting with the virtual objects)  to which a haptic stimulus is to be applied on the haptic interaction glove, on the basis of a state of contact between the virtual hand and the virtual, object when it is confirmed that contact occurs between the virtual, hand and the virtual object. (See Rimon paragraph 59-60, 67, 80 and figure 7 where Rimon discusses a haptic response processing module 518 that takes the haptic profile of the virtual object in order to determine the haptic feedback to provide to the user’s glove. E.g. if the user presses upon a virtual soda can, the glove will be provided haptic feedback to give the user a perception of crushing the can)
	Rimon teaches a virtual environment, however Rimon does not explicitly teach a virtual tactical training environment. However, in the same field of endeavor Miller teaches a virtual tactical training environment. (See Miller paragraph 4 where virtual applications may include military training, thus a virtual tactical training environment) Therefore, it would have been obvious for one of ordinary skill in the art to apply Rimon’s virtual environment to a tactical application as taught by Miller. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to perform the modification for the advantage of/ benefit of applying existing technologies to known applications to yield predictable results.

Claims 2-6, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rimon in view of Miller as applied to claim 1 above, in further view of Osman (US2016/0246370)

 	Consider claim 2, where Rimon in view of Miller teaches the virtual reality simulator of claim 1, wherein the sensing information comprises at least one selected from an acceleration sensing value sensed from, a gyroscope sensing value. (See Rimon paragraph 103-104 where there are inertial sensors (gyroscope) 1622 internal to the glove to detect proximity of the user’s hand to the virtual objects)
	Rimon teaches a gyroscope, however Rimon does not explicitly teach a reference sensor positioned in a palm center region, and a distance sensing values from the reference sensor to the respective finger end regions of the haptic interaction glove. However, in the same field of endeavor Osman teaches a reference sensor positioned in a palm center region, (See Osman paragraph 123 where the reference electromagnets are described with reference to a user’s wrist, however, the electromagnets may be located at other locations such as on or near the user’s palm) and a distance sensing values from the reference sensor to the respective finger end regions of the haptic interaction glove. (See Osman paragraph 103-108 and figure 4A, where there are a plurality of sensors 402a-e located at the fingertips that generate proximity/distance data to the reference sensors 422a-c located on the wrist.) Therefore, it would have been obvious for one of ordinary skill in the art to position the inertial sensors of Rimon in the locations taught by Osman. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of placing the locations of the sensors according to locations that are desired for tracking to generate a haptic response. (See Rimon figures 8, 9 and paragraph 72 where Rimon shows haptic regions that generate haptic feedback at particular locations (fingertips and palms). It would have been obvious to place the inertial sensors at those locations to accurately apply the haptic response.)

 	Consider claim 3, where Rimon in view of Miller in view of Osman teaches the virtual reality simulator of claim 2, wherein the determination unit is configured to determine the position and the direction of the virtual hand on the basis of at least one selected from movement values in three axes in forward/backward, upward/downward, and leftward/rightward directions in a three-dimensional space, (See Rimon paragraph 111 where accelerometers provide positional information about six axis, thus x, y, z, roll, pitch, and yaw. See Rimon paragraph 103 where the inertial sensors of the glove can include accelerometers, magnetometers, and gyroscopes) which are confirmed from the acceleration sensing value, and three-axes rotation values of pitch, roll, and yaw confirmed from the gyroscope sensing value. (See Rimon paragraph 113 where accelerometers provide six axis gyroscopes are known in the art to provide information about angular momentum about the x, y, and z axis, thus pitch, roll and yaw. See Rimon paragraph 103 where the inertial sensors of the glove can include accelerometers, magnetometers, and gyroscopes) 

 	Consider claim 4, where Rimon in view of Miller in view of Osman teaches the virtual reality simulator of claim 2, wherein the determine unit is configured to determine the shape of the virtual hand on the basis of distances from the reference sensor to respective finger end regions of the haptic interaction glove, which are confirmed from the distance sensing values. (See Osman paragraph 96, 103-108 and figure 4A, where there are a plurality of sensors 402a-e located at the fingertips that generate proximity/distance data to the reference sensors 422a-c located on the wrist such that a hand ) Therefore, it would have been obvious for one of ordinary skill in the art to position the inertial sensors of Rimon in the locations taught by Osman. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of placing the locations of the sensors according to locations that are desired for tracking to generate a haptic response. (See Rimon figures 8, 9 and paragraph 72 where Rimon shows haptic regions that generate haptic feedback at particular locations (fingertips and palms). It would have been obvious to place the inertial sensors at those locations to accurately apply the haptic response.)

 	Consider claim 5, where Rimon in view of Miller in view of Osman teaches the virtual reality simulator of claim 4, wherein the determination unit is confirmed to determine the shape of the virtual (See Rimon paragraph 66-72 where Rimon discusses an object space mapping module that defines the location of various virtual objects in virtual space which includes tracked objects of the user such as the haptic gloves) 
	Rimon teaches an object space mapping module, however Rimon does not explicitly teach a mapping table. However in the same field of endeavor Miller teaches a mapping table. (See Miller paragraph 424) Therefore, it would have been obvious for one of ordinary skill in the art that Rimon’s object space mapping module would using a mapping table as taught by Miller. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/benefit of using a known methodology to yield predictable results. 
Rimon teaches mapping, however Rimon does not explicitly teach between combinations of distances from the reference sensor to respective finger end regions of the haptic interaction glove and multiple hand shape images that the tactical trainee can form by moving finger parts. However Osman teaches this limitation. (See Osman paragraph 96, 103-108 and figure 4A, where there are a plurality of sensors 402a-e located at the fingertips that generate proximity/distance data to the reference sensors 422a-c located on the wrist such that a hand ) Therefore, it would have been obvious for one of ordinary skill in the art to position the inertial sensors of Rimon in the locations taught by Osman. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of placing the locations of the sensors according to locations that are desired for tracking to generate a haptic response. (See Rimon figures 8, 9 and paragraph 72 where Rimon shows haptic regions that generate haptic feedback at particular locations (fingertips and palms). It would have been obvious to place the inertial sensors at those locations to accurately apply the haptic response.)

 	Consider claim 6, where Rimon in view of Miller teaches the virtual reality simulator of claim 1, where Rimon teaches applying different haptic stimuli to different regions. (See Rimon paragraphs 71-72 where the vibrations are applied to the various different haptic regions according to the detected interactions with virtual objects.) 
	Rimon teaches applying different haptic stimulus to different regions, however Rimon does not explicitly teach wherein the haptic stimulus application region is designated such that at least one of a center point, to which a haptic stimulus is applied in the haptic stimulus application region, and the area of the haptic stimulus application region, which is calculated with reference to the center point, is different according to the state of contact determined according to the position, direction, and shape of the virtual hand. (See Osman paragraph 123 where the reference electromagnets are described with reference to a user’s wrist, however, the electromagnets may be located at other locations such as on or near the user’s palm) and a distance sensing values from the reference sensor to the respective finger end regions of the haptic interaction glove. (See Osman paragraph 103-108 and figure 4A, where there are a plurality of sensors 402a-e located at the fingertips that generate proximity/distance data to the reference sensors 422a-c located on the wrist.) Therefore, it would have been obvious for one of ordinary skill in the art to position the inertial sensors of Rimon in the locations taught by Osman. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of placing the locations of the sensors according to locations that are desired for tracking to generate a haptic response. (See Rimon figures 8, 9 and paragraph 72 where Rimon shows haptic regions that generate haptic feedback at particular locations (fingertips and palms). It would have been obvious to place the inertial sensors at those locations to accurately apply the haptic response.)

 	Consider claim 8, where Rimon in view of Miller teaches the method of claim 7, wherein the sensing information comprises at least one selected from an acceleration sensing value sensed from a gyroscope sensing value (See Rimon paragraph 103-104 where there are inertial sensors (gyroscope) 1622 internal to the glove to detect proximity of the user’s hand to the virtual objects)
	Rimon teaches a gyroscope, however Rimon does not explicitly teach a reference sensor positioned in a palm center region, and a distance sensing values from the reference sensor to the respective finger end regions of the haptic interaction glove. However, in the same field of endeavor Osman teaches a reference sensor positioned in a palm center region, (See Osman paragraph 123 where the reference electromagnets are described with reference to a user’s wrist, however, the electromagnets may be located at other locations such as on or near the user’s palm) and a distance sensing values from the reference sensor to the respective finger end regions of the haptic interaction glove. (See Osman paragraph 103-108 and figure 4A, where there are a plurality of sensors 402a-e located at the fingertips that generate proximity/distance data to the reference sensors 422a-c located on the wrist.) Therefore, it would have been obvious for one of ordinary skill in the art to position the inertial sensors of Rimon in the locations taught by Osman. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of placing the locations of the sensors according to locations that are desired for tracking to generate a haptic response. (See Rimon figures 8, 9 and paragraph 72 where Rimon shows haptic regions that generate haptic feedback at particular locations (fingertips and palms). It would have been obvious to place the inertial sensors at those locations to accurately apply the haptic response.)

 	Consider claim 9, where Rimon in view of Miller in view of Osman teaches  the method of claim 8, wherein, in the determining, the position and the direction of the virtual hand are determined on the basis of at least one selected from movement values in three axes m forward/backward, upward/downward, and leftward/rightward directions in a three-dimensional space, (See Rimon paragraph 111 where accelerometers provide positional information about six axis, thus x, y, z, roll, pitch, and yaw. See Rimon paragraph 103 where the inertial sensors of the glove can include accelerometers, magnetometers, and gyroscopes) which are confirmed from the acceleration sensing  and three-axis rotation values of pitch, roll, and yaw confirmed from the gyroscope sensing value. (See Rimon paragraph 113 where accelerometers provide six axis gyroscopes are known in the art to provide information about angular momentum about the x, y, and z axis, thus pitch, roll and yaw. See Rimon paragraph 103 where the inertial sensors of the glove can include accelerometers, magnetometers, and gyroscopes)

 	Consider claim 10, where Rimon in view of Miller in view of Osman teaches the method of claim 8, wherein, in the determining, the shape of the virtual hand is determined on the basis of distances from the reference sensor to respective finger end regions of the haptic interaction glove, which are confirmed from the distance sensing values. (See Osman paragraph 96, 103-108 and figure 4A, where there are a plurality of sensors 402a-e located at the fingertips that generate proximity/distance data to the reference sensors 422a-c located on the wrist such that a hand ) Therefore, it would have been obvious for one of ordinary skill in the art to position the inertial sensors of Rimon in the locations taught by Osman. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of placing the locations of the sensors according to locations that are desired for tracking to generate a haptic response. (See Rimon figures 8, 9 and paragraph 72 where Rimon shows haptic regions that generate haptic feedback at particular locations (fingertips and palms). It would have been obvious to place the inertial sensors at those locations to accurately apply the haptic response.)

 	Consider claim 11, where Rimon in view of Miller in view of Osman teaches the method of claim 10, wherein, in the determining, the shape of the virtual hand is determined with reference to an object space mapping module enumerating mapping relations (See Rimon paragraph 66-72 where Rimon discusses an object space mapping module that defines the location of various virtual objects in virtual space which includes tracked objects of the user such as the haptic gloves) 
	Rimon teaches an object space mapping module, however Rimon does not explicitly teach a mapping table. However in the same field of endeavor Miller teaches a mapping table. (See Miller paragraph 424) Therefore, it would have been obvious for one of ordinary skill in the art that Rimon’s object space mapping module would using a mapping table as taught by Miller. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/benefit of using a known methodology to yield predictable results. 
Rimon teaches mapping, however Rimon does not explicitly teach between combinations of distances from the reference sensor to respective finger end regions of the haptic interaction glove and multiple hand shape images that the tactical trainee can form by moving finger parts. However Osman teaches this limitation. (See Osman paragraph 96, 103-108 and figure 4A, where there are a plurality of sensors 402a-e located at the fingertips that generate proximity/distance data to the reference sensors 422a-c located on the wrist such that a hand ) Therefore, it would have been obvious for one of ordinary skill in the art to position the inertial sensors of Rimon in the locations taught by Osman. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of placing the locations of the sensors according to locations that are desired for tracking to generate a haptic response. (See Rimon figures 8, 9 and paragraph 72 where Rimon shows haptic regions that generate haptic feedback at particular locations (fingertips and palms). It would have been obvious to place the inertial sensors at those locations to accurately apply the haptic response.)




(See Rimon paragraphs 71-72 where the vibrations are applied to the various different haptic regions according to the detected interactions with virtual objects.) 
	Rimon teaches applying different haptic stimulus to different regions, however Rimon does not explicitly teach wherein the haptic stimulus application region is designated such that at least one of a center point, to which a haptic stimulus is applied in the haptic stimulus application region, and the area of the haptic stimulus application region, which is calculated with reference to the center point, is different according to the state of contact determined according to the position, direction, and shape of the virtual hand. (See Osman paragraph 123 where the reference electromagnets are described with reference to a user’s wrist, however, the electromagnets may be located at other locations such as on or near the user’s palm) and a distance sensing values from the reference sensor to the respective finger end regions of the haptic interaction glove. (See Osman paragraph 103-108 and figure 4A, where there are a plurality of sensors 402a-e located at the fingertips that generate proximity/distance data to the reference sensors 422a-c located on the wrist.) Therefore, it would have been obvious for one of ordinary skill in the art to position the inertial sensors of Rimon in the locations taught by Osman. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of placing the locations of the sensors according to locations that are desired for tracking to generate a haptic response. (See Rimon figures 8, 9 and paragraph 72 where Rimon shows haptic regions that generate haptic feedback at particular locations (fingertips and palms). It would have been obvious to place the inertial sensors at those locations to accurately apply the haptic response.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624